Defendant appeals from a judgment of a City Magistrate of the City of Hew York, sitting as a Court of Special Sessions of the City of Hew York, Borough of Brooklyn, convicting him of knowingly permitting his premises to he used for gambling, in violation of section 973 of the Penal Law and from the sentence imposed. Judgment reversed on the law and the facts, complaint dismissed, and fine remitted. The proof adduced was insufficient to establish the commission of the crime. Defendant’s admissions without additional proof that reasonably tends to prove the crime are not sufficient to> warrant the conviction. (Code Grim. Pro., § 395.) Ho separate appeal lies1 from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., soncur..